Citation Nr: 1514282	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than July 26, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971, including service in the Republic of Vietnam from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied the Veteran's claim of service connection for a PTSD; later that month, he was provided notice of the August 2003 rating decision but did not appeal this determination.

2.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by VA on July 26, 2012.

3.  In an October 2012 rating decision, the RO granted service connection for PTSD effective July 26, 2012, the date of receipt of the application to reopen the service connection claim.

4.  During the appeal period, the Veteran's PTSD caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 26, 2012, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§  5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

In this case, the basic facts are not in dispute.  In an unappealed August 2003 rating decision, the RO denied service connection for PTSD.  On July 26, 2012, the Veteran filed an application to reopen a claim of service connection for PTSD. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on April 1, 2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the Veteran's PTSD had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for PTSD.

II.  Higher Initial Rating

The Veteran also appeals the RO's decision granting an initial rating of 30 percent for his service-connected PTSD.  

A.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

This claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  Relevant to the duty to assist, the Veteran's service treatment records and post-service VA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was provided with an examination in connection with his PTSD claim in October 2012.  He has not alleged that his disability has worsened in severity since the VA examination, and his VA treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher initial rating and no further examination is necessary.  
 
The Veteran did not request a hearing before the Board.  See June 2013 VA Form 9.

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim for a higher initial rating, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to a decision.

B.  Higher Schedular Rating 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (DSM).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.    

A rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is applicable for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on all of the evidence of record, the Board finds the Veteran's disability picture has more nearly approximated the criteria for a disability rating of 30 percent throughout the appeal period, and thus a rating of 30 percent, but no higher, is warranted.  The symptoms exhibited by the Veteran include: anxiety; chronic sleep impairment (trouble falling and staying asleep and frequent nightmares); recurrent and distressing recollections of his in-service stressors; flashbacks; intense psychological distress and a physiological response to cues that symbolize or resemble an aspect of his in-service stressors; efforts to avoid thoughts, feelings, conversations, activities, places or people that remind him of his service; markedly diminished interest or participating in activities; feelings of detachment or estrangement from others; restricted range of affect; sense of foreshortened future; hypervigilance, difficulty concentrating on occasion and irritability or outbursts of anger.  His VA mental health treatment records show that he discussed experiencing flashbacks and nightmares concerning the events he experienced in service, which resulted in sleep impairment.  See June & July 2012 VA Medical Records.  He also reported feeling daytime fatigue and lack of energy.  See August & November 2010 VA Medical Records.  He also reported having a lack of motivation, difficulty getting out of bed in the morning, and no longer having a "go getter" attitude.  See August 2012 Written Statement.   These symptoms and their effects are contemplated within the criteria for a 30 percent rating.

The Board does not find that the Veteran's symptoms more nearly approximate a rating of 50 percent during the appeal period, as they have not been of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity.  The evidence of record shows that although the Veteran's PTSD symptoms caused him reduced motivation and trouble sleeping, which in turn affected his work efficiency and ability to perform tasks, he was still able to work and did not suffer any reduced reliability or productivity.  The record shows that the Veteran worked full time as an accountant at his own firm until his partial retirement, at which time his niece took over the business and he continued to work part time.  See October 2012 VA Examination Report; see also August 2010 & February 2013 VA Medical Records.  There is no evidence in the record that his decision to reduce his work hours was a result of his symptoms he experienced from his PTSD and/or other service-connected disabilities.  The Veteran did not report missing work as a result of his PTSD symptoms, or having difficulty performing his work tasks.  Nor did he report having difficulties in maintaining relationships with his clients and/or people with whom he worked.  During an August 2010 VA mental health treatment session, he reported that although he had decreased motivation at work, working under pressure and needing to have deadlines has always been an issue for him.  See August 2010 VA Medical Record.  His treating physician noted that due to his plans to decrease his work load, he did not believe that his decreased motivation was a problem at that time.  His treating physician further noted that "[p]rocrastination and working under pressure appeared to be lifelong habits and [the Veteran] states that they do not cause him significant distress."  See id.  Moreover, the October 2012 VA examiner opined that his occupational and social impairment is best summarized as exhibiting occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.   The Board finds that this opinion probative, as it is based on an examination and interview with the Veteran and a review of the pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Likewise, there is no evidence that the Veteran exhibited social avoidance, and it does not appear from the record that he has had difficulty establishing and maintaining effective social relationships at any point during the appeal period.  The Veteran has been married to his wife for 43 years, and there is no indication in the record of any marital difficulties related to his PTSD symptoms.  Additionally, the Veteran described various instances of hunting and spending time with his grandson, and taking family vacations.  See October 2012 VA Examination Report; see also May 2008, August & November 2010, December 2011, July-October 2012 VA Medical Records.  The Veteran also reported having at least one friend with whom he spends time hunting.  See October 2012 VA Examination.  Although the record shows that he has had some relationship difficulties with his son and increased tension with his wife, the record shows that this is related to his son's drug abuse and criminal history.  See December 2011 & September 2012 VA Medical Records; see also October 2012 VA Examination Report.  

Furthermore, the Veteran has not regularly exhibited the signs or symptoms of cognitive impairment that are exemplified in connection with a rating of 50 percent or higher.   Although there is some evidence in the record that the Veteran has exhibited disturbances of motivation and mood, and some difficulty concentrating on occasion, there is no evidence that he has exhibited impaired judgment; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; or impairment of short- and long-term memory.  Thus, when taken as a whole, the Veteran's symptoms of PTSD and their effects are not of a degree that warrants a 50 percent rating.

Additionally, the records reflect that the Veteran's GAF score has never been lower than 50, and has been as high as 61.  As noted above, a GAF score between 51 and 60 indicates moderate difficulty in social, occupational, or school functioning, while a GAF score of 61 to 70 is consistent with mild symptoms.  Such degrees of impairment are encompassed in the criteria for a 30 percent rating.

The Board further finds that the Veteran's disability picture does not approximate the criteria for a 70 percent or 100 percent rating because he has not exhibited impairment in most areas (such as work, family relations, judgment, thinking or mood) or total occupational and social impairment.  As noted above, the Veteran has continued to work at least part time and has maintained good relationships with his wife, grandson and at least one friend.  Moreover, there is no evidence in the record that the Veteran has exhibited any of the symptoms set forth in the rating schedule in connection with these ratings, or any symptoms of the same type and severity.  At all VA medical appointments and examinations he reported no suicidal or homicidal ideation, and was never considered a danger to himself or others.  Likewise, he did not report any obsessional rituals, hallucinations, delusions, memory impairment, impaired impulse control, near-continuous panic or depression, spatial disorientation or difficulty adapting to stressful circumstances.  At all VA treatment sessions and examinations he appeared neatly groomed and appropriately dressed; exhibited clear and logical speech; and was oriented to person, time and place.  As such, the Veteran does not meet the criteria for a 70 percent or 100 percent rating.  

Based on the evidence of record, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 30 percent rating since the date of service connection, and as such, he is entitled to an initial rating of 30 percent, but no higher, from that time onward.  

C.  Extraschedular Consideration

VA must refer a claim for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disability.  The rating criteria in the schedule reasonably describe the Veteran's symptomatology, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, he has not argued that the severity and symptomatology of his PTSD are not reasonably contemplated by the rating schedule.  Therefore, the Board finds that he does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.   The Veteran is service connected for PTSD; type II diabetes mellitus (diabetes); renal disease with microalbumin/proteinuria, peripheral edema and hypertension associated with type II diabetes; peripheral neuropathy of the lower extremities, bilaterally; bilateral hearing loss and tinnitus.  There is no indication in the record that his symptomatology for these service-connected disabilities has not been contemplated by the schedular criteria.  Moreover, he does not seek entitlement to a collective extraschedular rating.  Thus, the Board finds that his case does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.

D.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to his service connected PTSD and other service-connected disabilities.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the record contains some evidence that the symptoms of his PTSD and other service-connected disabilities would negatively impact his job performance, the Board finds that there is insufficient evidence in the record to support a finding that the Veteran is incapable of obtaining and maintaining gainful employment due to these symptoms.  As set forth in detail above, the record shows that the Veteran worked full time as an accountant at his own firm until his partial retirement, at which time his niece took over the business and he continued to work part time.  See October 2012 VA Examination Report.  There is no evidence in the record that his decision to reduce his work hours was a result of his symptoms he experienced from his PTSD and/or other service-connected disabilities.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.  


ORDER

Entitlement to an effective date earlier than July 26, 2012, for the grant of service connection for PTSD is denied.

Entitlement to an initial rating for PTSD in excess of 30 percent is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


